                Case 3:20-cv-05625-RAJ Document 20 Filed 12/16/20 Page 1 of 2



 1
                                                               The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10

11   BRANDON IVEY,                                    Civil No. 3:20-CV-05625-RAJ

12            Plaintiff,

13            vs.                                      PROPOSED ORDER

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
              Defendant.
16

17            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date

18   shall be amended as follows:

19
              Defendant shall have up to and including January 18, 2021, to file a response to
20
     Plaintiff’s Complaint, including the certified administrative record. The certified
21
     administrative record shall be filed within ten days of its availability to the Office of the
22
     General Counsel, if it can be filed earlier than the aforementioned date.
23

24

     Page 1         PROPOSED ORDER - [3:20-CV-05625-RAJ]
                Case 3:20-cv-05625-RAJ Document 20 Filed 12/16/20 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3
     certified administrative record becomes available.
 4

 5            Dated this 16th day of December, 2020.
 6

 7

 8
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge
 9

10   ____________________________________

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER - [3:20-CV-05625-RAJ]
